       Case 2:16-cr-00100-GMN-DJA Document 346 Filed 03/14/19 Page 1 of 2




 1   RUSSELL E. MARSH, ESQ.
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQ.
 3   Nevada Bar No. 13549
     WRIGHT MARSH & LEVY
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     Email: russ@wmllawlv.com
 7           smuralidhara@wmllawlv.com
 8   Attorneys for Jan Rouven Fuechtener
 9
                                UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00100-GMN-CWH
12
                   Plaintiff,                         NOTICE OF APPEAL
13
            v.
14
     JAN ROUVEN FUECHTENER,
15
                   Defendant.
16
17
            JAN ROUVEN FUECHTENER, by and through his counsel, RUSSELL E. MARSH,
18
     ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE, hereby give notice that Defendant
19
     Fuechtener appeals to the United States Courts of Appeals for the Ninth Circuit from the
20
     judgment of conviction and sentence imposed on March 6, 2019 (ECF 345).
21
            DATED this 14th day of March 2019.
22
                                              WRIGHT MARSH & LEVY
23
24                                            /s/ Russell E. Marsh
                                              Russell E. Marsh, Esq.
25                                            Sunethra Muralidhara, Esq.
                                              Attorneys for Mr. Fuechtener
26
        Case 2:16-cr-00100-GMN-DJA Document 346 Filed 03/14/19 Page 2 of 2




 1
                           CERTIFICATE OF ELECTRONIC SERVICE
 2
            The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 3
     is a person of such age and discretion as to be competent to serve papers.
 4
            That on March 14, 2019, she served an electronic copy of the above and foregoing
 5
     NOTICE OF APPEAL by electronic service to the person named below:
 6
 7                 NICHOLAS A. TRUTANICH
 8                 United States Attorney District of Nevada
                   ELHAM ROOHANI
 9                 Assistant United States Attorney
                   elham.roohani@usdoj.gov
10                 501 Las Vegas Blvd. South, Suite 1100
11                 Las Vegas, Nevada 89101

12
13
                                                     /s/ Debbie Caroselli
14                                                   Employee Wright Marsh & Levy
15
16
17
18
19
20
21
22
23
24
25
26


                                                     2
